Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Chad A. Pahnke (Reg. No. 63,568) on 2/23/2022.
The application has been amended as follows:
Cancel claim 7.


Reasons for Allowance
Claims 1-6, 8-19 and 21 are allowed.
	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a moisture resistant barrier layer comprising a high pressure laminate
composite,
taken in combination with the other limitations of claim 1.  Claims 2-6, 8-12 and 14-18 are allowed by virtue of their dependence from claim 1.

	Regarding claim 13, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	wherein the metal detector housing comprises one or more pressure release vents or valves for controlling the density of the foam within the space,
taken in combination with the other limitations of claim 13.

	Regarding claim 19, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	injecting a sealant between the sensing head insert and an interior surface of the metal detector housing aperture,
taken in combination with the other limitations of claim 19.

	Regarding claim 21, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	installing a seal between the sensing head insert and an interior surface of the metal detector housing aperture,
taken in combination with the other limitations of claim 21.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL R MILLER/Primary Examiner, Art Unit 2863